Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/708019 has Claims 1-20 pending.

Priority /Filing Date
This application is a continuation-in-part of U.S. App. No. 16/586,838, filed September 27, 2019 and U.S. App. No. 16,586,853 filed September 27, 2019.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated April 20, 2021, January 5, 2022 and June 8, 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.







Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 8, 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i)	As per the aforesaid claims, it is not clear what does the terms “true positive error”, “false positive error”, “false negative error” means. The claims or the specification donot clarify the meaning of these terms other than just mentioning these terms. Without this clarification, the overall meaning of these claims are indefinite.
 Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-6, 9-10, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Patent No.: US 10,481,044 B2), in view of Jiang et al. hereafter Jiang (Pub. No.: US 2020/0026287 A1).

Regarding Claim 1, Sun discloses a system comprising:
one or more processors (Sun: Figure 4-item 702); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations (Sun: Figure 4-item 704) comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a plurality of parameters (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
and
determining, based at least in part on the portion of the vehicle data associated with a cluster of the plurality of clusters, an error model (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data.
Jiang disclose: 
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]);
Sun and Jiang are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by Jiang.
One of ordinary skill in the art would have been motivated to do this modification in order to select an action to be performed by the autonomous vehicle, and causes the selected action to be performed by the autonomous vehicle in the autonomous driving environment, as suggested by Jiang (Jiang: abstract).

Regarding Claim 2, the combinations of Sun and Jiang further disclose the system of claim 1, wherein the vehicle data is based at least in part on sensor data from a sensor associated with the vehicle (Sun: column 2 lines 56-67).

Regarding Claim 3, the combinations of Sun and Jiang further disclose the system of claim 1, wherein the plurality of parameters is associated with at least two or more of a weather condition, a first time of day, a second time of year, a distance to the object, a classification of the object, a size of the object, a velocity of the object, a position of the object, or an orientation of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; Jiang: [0050]: involve the control of position of the vehicle, speed ( e.g., braking or acceleration operation), and/or maneuvering (e.g., steering operation)).
.
Regarding Claim 4, the combinations of Sun and Jiang further disclose the system of claim 1, wherein the error is a first error, the operations further comprising:
receiving perception data (Sun: Figure 1-item 101; column 2 lines 56-67);
determining, based at least in part on the perception data and the error model, a second error associated with the perception data (Sun: column 3 lines 39-61: Based on this error detection, models can be generated to simulate the typical errors produced by each of the sensor devices and processing modules. These models can be generated by the autonomous vehicle perception simulation system 120); and
controlling, based at least in part on the perception data and the second error, the vehicle (Sun: column 2 line 56- column 3 line 10: The perception data collected by the perception simulation system 120 reflects truly realistic, real-world perception data that would be transferred to an autonomous vehicle control system or vehicle simulation system in normal operations).

Regarding Claim 5, Sun discloses a method comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving, based at least in part on the vehicle data, ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a parameter (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
clustering, as a plurality of clusters and based at least in part on the parameter
and the error, a portion of the vehicle data; and
determining, based at least in part on the portion of the vehicle data (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose:
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data.
Jiang disclose:
clustering, as a plurality of clusters and based at least in part on the plurality of parameters and the error, at least a portion of the vehicle data (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]);
Sun and Jiang are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system , as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by Jiang.
One of ordinary skill in the art would have been motivated to do this modification in order to select an action to be performed by the autonomous vehicle, and causes the selected action to be performed by the autonomous vehicle in the autonomous driving environment, as suggested by Jiang (Jiang: abstract).

Regarding Claim 6, the combinations of Sun and Jiang further disclose the method of claim 5, wherein the state of the object comprises at least one of a size of the object, a location of the object, an orientation of the object, a velocity of the object, or a position of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; Jiang: [0050]: involve the control of position of the vehicle, speed ( e.g., braking or acceleration operation), and/or maneuvering (e.g., steering operation)).

Regarding Claim 9, the combinations of Sun and Jiang further disclose the method of claim 5, further comprising:
receiving simulation data associated with a simulated vehicle controller in a simulated environment (Sun: Figure 3 -item 1020; column 7 lines 16-30: Configure the perception simulation operation based on a comparison of the perception data against ground truth data);
determining, based at least in part on the error model and the simulation data, perturbed simulation data (Sun: Figure 3 -item 1030; column 7 lines 16-30: simulating noise in data provided by a sensor processing module con-es ponding to one or more of the plurality of sensors);
sending the perturbed simulation data to the simulated vehicle controller in the simulated environment (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)); and
determining, based at least in part on the perturbed simulation data, a response indicating how the simulated vehicle controller responds to the perturbed simulation data (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040).

Regarding Claim 10, the combinations of Sun and Jiang further disclose the method of claim 9, wherein:
the error is a first error (Sun: column 3 lines 39-67: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
the simulation data comprises a classification associated with a simulated object represented in the simulated environment (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]); and
the perturbed simulation data indicates a second error associated with at least one of a position of the object, an orientation of the object, an extent of the object, or a velocity of the object (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)).

	Regarding Claim 13, Sun discloses one or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations (Sun: column 8 lines 20-52) comprising:
receiving vehicle data from a vehicle, the vehicle data associated with a state of
an object (Sun: column 2 lines 57- 67: receive real world perception data 101 from a variety of perception sensor devices);
receiving ground truth data associated with the object (Sun: column 3 lines 18- 38: The autonomous vehicle perception simulation system 120 can also receive ground truth data 102. In one example embodiment, the ground truth data 102 can correspond to a data representation of the exact actual location and configuration of every object in a particular environment or every object in proximity to the autonomous vehicle);
determining, based at least in part on the vehicle data and the ground truth data, an error (Sun: column 3 lines 39- 45: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
determining, based at least in part on the vehicle data, a parameter (Sun: column 5 lines 6- 18: The sensor configuration data 174 corresponds to a data representation of various types of configuration parameters or settings to configure the operation of the various perception sensors of an autonomous vehicle or a vehicle simulation);
clustering, as a plurality of clusters and based at least in part on the parameter,
a portion of the vehicle data; and
determining, based at least in part on the portion of the vehicle data associated
with a cluster of the plurality of clusters, an error model (Sun: Figure 1 item -125; column 3 lines 7-10: column 5 lines 12-37; column 6 line 22- column 7 line 15: simulated perception data).
Sun do not explicitly disclose 
clustering, as a plurality of clusters and based at least in part on the parameter, a portion of the vehicle data.
Jiang disclose 
clustering, as a plurality of clusters and based at least in part on the parameter, a portion of the vehicle data (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]; Levinson: In some examples, meta spin generator is configured to partition an image based on various attributes (e.g., color, intensity, etc.) into distinguishable regions (e.g., clusters or groups of a point cloud), at least two or more of which may be updated at the same time or about the same time);
Sun and Jiang are analogous art because they are from the same field of endeavor. They both relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system , as taught by Sun, and incorporating the classification of autonomous driving environment, as taught by Jiang.
One of ordinary skill in the art would have been motivated to do this modification in order to select an action to be performed by the autonomous vehicle, and causes the selected action to be performed by the autonomous vehicle in the autonomous driving environment, as suggested by Jiang (Jiang: abstract).

Regarding Claim 14, the combinations of Sun and Jiang further disclose the one or more non-transitory computer-readable media of claim 13, wherein the state of the object comprises at least one of a size of the object, a location of the object, an orientation of the object, a velocity of the object, or a position of the object (Sun: column 3 lines 50-55: pre-determined time period can be tracked and evaluated; Jiang: [0050]: involve the control of position of the vehicle, speed ( e.g., braking or acceleration operation), and/or maneuvering (e.g., steering operation)).

Regarding Claim 17, the combinations of Sun and Jiang further disclose the one or more non-transitory computer-readable media of claim 13, wherein the error model is one of a plurality of error models, the operations further comprising:
receiving simulation data associated with a simulated vehicle controller in a
simulated environment (Sun: Figure 3 -item 1020; column 7 lines 16-30: Configure the perception simulation operation based on a comparison of the perception data against ground truth data);
determining, based at least in part on the error model and the simulation data, perturbed simulation data (Sun: Figure 3 -item 1030; column 7 lines 16-30: simulating noise in data provided by a sensor processing module con-es ponding to one or more of the plurality of sensors);
sending the perturbed simulation data to the simulated vehicle controller in the
simulated environment (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)); and
determining, based at least in part on the perturbed simulation data, a response
indicating how the simulated vehicle controller responds to the perturbed simulation data (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040).

Regarding Claim 18, the combinations of Sun and Jiang further disclose the one or more non-transitory computer-readable media of claim 17, wherein:
the error is a first error (Sun: column 3 lines 39-67: These errors and inaccuracies can be modeled or simulated by the autonomous vehicle perception simulation system 120 based on a comparison of the real world perception data 101 and the ground truth data 102 in the calibration phase);
the simulation data comprises a classification associated with a simulated object represented in the simulated environment (Jiang: [0006]: automatically clustering the extracted vehicle feature data into different vehicle classes using the unsupervised learning component, Also see [0063], [0065], [0066] and [0084]; Levinson: In some examples, meta spin generator is configured to partition an image based on various attributes (e.g., color, intensity, etc.) into distinguishable regions (e.g., clusters or groups of a point cloud), at least two or more of which may be updated at the same time or about the same time); and
the perturbed simulation data indicates a second error associated with at least
one of a position of the object, an orientation of the object, an extent of the object, or a
velocity of the object (Sun: Figure 3 -item 1040; column 7 lines 16-30: providing the simulated perception data to a motion planning system for the autonomous vehicle (processing block 1040)).

6.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Patent No.: US 10,481,044 B2), in view of Jiang et al. hereafter Jiang (Pub. No.: US 2020/0026287 A1), further in view of Koba NATROSHVILI hereafter Natroshivli (Pub. No.: US 2019/0050653 A1).

Regarding Claim 7, the combinations of Sun and Jiang further disclose the method of claim 5, 
determining, based at least in part on the vehicle data and the ground truth data, an occurrence frequency associated with the error (Sun: column 3 lines 39-60); 
However, the combinations of Sun and Jiang do not explicitly disclose 
the error model comprises an error distribution (Natroshivli: Figure 15 [0188], [0189].
and determining, (Natroshivli: Figure 15 [0188], [0189]).
Sun, Jiang and Natroshivli are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and Jiang, and incorporating the error distribution methodology, as taught by Natroshivli.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a natural and effective solution to the sensor fusion problem and an effective way to represent simultaneously static and dynamic objects independently of their size, as suggested by Natroshivli (Natroshivli: [0004]).

Regarding Claim 15, the combinations of Sun and Jiang further disclose the one or more non-transitory computer-readable media of claim 13, 
determining, based at least in part on the vehicle data and the ground truth data, an occurrence frequency associated with the error (Sun: column 3 lines 39-60); and
However, the combinations of Sun and Jiang do not explicitly disclose 
the error model comprises an error distribution (Natroshivli: Figure 15 [0188], [0189].
and determining, (Natroshivli: Figure 15, [0188], [0189]).
Sun, Jiang and Natroshivli are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and Jiang, and incorporating the error distribution methodology, as taught by Natroshivli.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a natural and effective solution to the sensor fusion problem and an effective way to represent simultaneously static and dynamic objects independently of their size, as suggested by Natroshivli (Natroshivli: [0004]).

7.	Claims 12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Sun et al. hereafter Sun (Patent No.: US 10,481,044 B2), in view of Jiang et al. hereafter Jiang (Pub. No.: US 2020/0026287 A1), further in view of ZHANG et al. hereafter Zhang (Pub. No.: US 2019/0278290 A1).

Regarding Claim 12, the combinations of Sun and Jiang do not explicitly disclose:
determining a cost associated with fitting the vehicle data to the error model. 
and
determining, based at least in part on the cost, the error model.
Zhang disclose:
determining a cost associated with fitting the vehicle data to the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably);
and
determining, based at least in part on the cost, the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably).
Sun, Jiang and Zhang are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and Jiang, and incorporating the perception requirement evaluation technique, as taught by Zhang.
One of ordinary skill in the art would have been motivated to do this modification in order to have a better planning and control technology used to drive the vehicles, as suggested by Zhang (Zhang: [0004]).

Regarding Claim 20, the combinations of Sun and Jiang do not explicitly disclose:
determining a cost associated with fitting the vehicle data to the error model;
and
determining, based at least in part on the cost, the error model.
Zhang disclose:
determining a cost associated with fitting the vehicle data to the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably);
and
determining, based at least in part on the cost, the error model (Zhang: [0051], [0054]: One of the purposes of the simulation is to find an optimal set of perception parameters for the perception sensors with the least or reasonable cost, while still allowing an ADV on which the perception sensors are mounted to drive safely and comfortably).
Sun, Jiang and Zhang are analogous art because they are from the same field of endeavor. All of them relate to autonomous vehicle.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above autonomous vehicle perception simulation system, as taught by the combinations of Sun and Jiang, and incorporating the perception requirement evaluation technique, as taught by Zhang.
One of ordinary skill in the art would have been motivated to do this modification in order to have a better planning and control technology used to drive the vehicles, as suggested by Zhang (Zhang: [0004]).

Regarding Claims 8, 11, 16 and 19, the patentability of these claims could not be ascertained due to the USC 112(b) rejection above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    MAHABADI et al. (Pub. No.: US 20180356819 A1) teaches a method for autonomously operating a vehicle that includes generating, an optimal path for the vehicle with a cost function based on the vehicle state data and the vehicle object environment data and identifying, at least one critical condition constraint based on at least one of the vehicle or vehicle environment.
Edward Schwalb (Patent No.: US 10816978 B1) teaches a method and apparatus for improving performance of an artificial intelligence (AI) driver, including generating sensor data corresponding to a virtual environment, generating a pixelated image corresponding to the virtual environment based on the sensor data, determining actuator commands responsive to pixels in the pixelated image, wherein the decision module determines the actuator commands based on the AI driver, and simulating behaviors of the ego vehicle object using the actuator commands.
Ghafarianzadeh et al. (Pub. No.: US 20200307563 A1) conceptually presents techniques for predicting locations of an object based on attributes of the object and/or attributes of other object(s) proximate to the object.
Hayward et al. (Pub. No.: US 20210287297 A1) relates to detecting damage, loss, injury and/or other conditions associated with an automobile using a computer system using an automobile monitoring system; and for processing, estimating, and optimizing loss reserves and financial reporting.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146